Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 12/13/2021. Claims 1-15 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/17/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-081084, filed on 04/22/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-11, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et. al. (U.S. Patent No. 10579070 B1) in view of Joyce et. al. (U.S. Publication No. 2018/0046182).
Regarding claim 1
Konrardy discloses “An autonomous driving control apparatus for causing an autonomous vehicle to execute autonomous driving, the autonomous driving control apparatus comprising: a memory;” (See Konrardy Fig. 2 Chars. 208 & 212).
Konrardy discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route.” (See Konrardy Fig. 6 Char. 618).
Konrardy discloses all of the elements of claim 1 except “and a control unit communicable with the memory, the control unit being configured to: determine, upon execution of the autonomous driving, whether it is necessary to update a primary scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the primary scheduled travel route;”, & “update the primary scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (Konrardy discloses collision avoidance, which may be rerouting a vehicle to reach an original destination due to a road condition, however not necessarily due to both a vehicle failure and a road condition. That is, the collision avoidance specifically, may not necessarily evaluate failure information of the own vehicle.).
Joyce discloses “and a control unit communicable with the memory, the control unit being configured to: determine, upon execution of the autonomous driving, whether it is necessary to update a primary scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the primary scheduled travel route;” (See Joyce [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”, & [0010] “Data sources 16 may be, for example, services such as data collection and analysis services, weather reporting services, traffic reporting services, map services, a data service associated with the manufacturer of the vehicle 12, etc. The additional data may include, for example, data related to the particular failure mode for the particular type of vehicle 12. The additional information may further be traffic conditions, weather conditions, etc. along the planned route. The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” Also see Konrardy Col. 26 L. 44-55 “In addition to receiving sensor data from the sensors 120, in some embodiments the controller 204 may receive autonomous communication data from the communication component 122 or the communication module 220 (block 408). The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, collisions, or maneuvering or stopping capabilities), infrastructure (road or lane boundaries, bridges, traffic signals, control gates, or emergency stopping areas), or other external sources (e.g., map databases, weather databases, or traffic and accident databases).” & Col. 27 L. 6-18 “The controller 204 may process the sensor data, the communication data, and 
Joyce discloses “update the primary scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (See Joyce [0013] “Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle to an original destination due to both a failure of a vehicle and road conditions. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by preventing an unnecessary cancelation of a trip prior to an autonomous vehicle arriving at a planned destination.
Regarding claim 2
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle;” (See Konrardy Col. 6 L. 34-38 “Assessment of components and features may be performed as part of detecting malfunctions, determining repairs, determining component operating status, or generally evaluating effectiveness or reliability of components and features.” Konrardy discloses that the operating status includes a degree of failure or impairment. See Col. 36 L. 33-37 The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604;”).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Col. 36 L. 33-40 “The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604; determining if the AV or SAV is still serviceable 606; if so, then locating the nearest repair facility with the necessary parts and technical expertise required to repair the damaged autonomous system or sensor 608;”).
Konrardy discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” 
Konrardy discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination.” (See Konrardy Fig. 6 Char. 618).
Regarding claim 4
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the control unit is configured to: determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Konrardy Col. 26 L. 44-55 “In addition to receiving sensor data from the sensors 120, in some embodiments the controller 204 may receive autonomous communication data from the communication component 122 or the communication module 220 (block 408). The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, collisions, or maneuvering or stopping capabilities), infrastructure (road or lane boundaries, bridges, traffic signals, control gates, or emergency stopping areas), or other external sources (e.g., map databases, weather databases, or traffic and accident databases).” & Col. 27 L. 6-18 “The controller 204 may process the sensor data, the communication data, and the settings or configuration information to determine 
Konrardy discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination.” (See Konrardy Fig. 6 Char. 618).
Konrardy modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 4 except “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;”
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.” & Konrardy Col. 37 L. 57-64 “For instance, routes with lower speed limits and/or different types of roads (e.g., rural county roads versus interstate highways or freeways) may be selected based upon the current operational state of the AV or SAV. Shortest routes or other types of routes may also be selected. The AV or SAV vehicle controller may determine the route, and the time of day at which to travel (e.g., chose to travel during daylight if AV or SAV lights are inoperable).”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle from an original destination to a new destination due to road conditions. Doing so 
Regarding claim 5
Konrardy discloses “and determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route.” (See Konrardy Col. 37 L. 57-64 “For instance, routes with lower speed limits and/or different types of roads (e.g., rural county roads versus interstate highways or freeways) may be selected based upon the current operational state of the AV or SAV. Shortest routes or other types of routes may also be selected. The AV or SAV vehicle controller may determine the route, and the time of day at which to travel (e.g., chose to travel during daylight if AV or SAV lights are inoperable).”).
Konrardy discloses all of the elements of claim 4, and further discloses all of the elements of claim 5 except “The autonomous driving control apparatus according to claim 4, wherein: the control unit is configured to: determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;
Joyce discloses “The autonomous driving control apparatus according to claim 4, wherein: the control unit is configured to: determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;
Konrardy and Joyce are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce and incorporate the limitation of considering alternative routes before cancelling a planned trip. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by preventing an unnecessary cancelation of a trip prior to an autonomous vehicle arriving at a planned destination. 
Regarding claim 6
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the control unit is configured to determine the one or more driving operations executable by the autonomous vehicle in accordance with the failure information.” (See Konrardy Col. 37 L. 5-9 “For instance, based upon the extent of damage, the AV or SAV vehicle computer or controller may determine or assess whether the AV or SAV remains road worthy or otherwise capable of safely traveling on roads with other traffic.”).
Regarding claim 7
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the one or more driving operations executable by the autonomous vehicle are driving operations;
Konrardy discloses “the driving operations executable by the autonomous vehicle have respective priorities;” Per spec “In contrast, the control unit 12 can select, from the extracted travel route candidates, a first travel route candidate as the updated scheduled travel route, which includes the shortest distance and toll roads although a second travel route candidate includes no toll roads, because the priority assigned to the first selection criterion of "distance" is higher than the priority assigned to the second selection criterion of "toll roads" in step S120b.” (See Konrardy Col. 37 L. 57-64 “For instance, routes with lower speed limits and/or different types of roads (e.g., rural county roads versus interstate highways or freeways) may be selected based upon the current operational state of the AV or SAV. Shortest routes or other types of routes may also be selected. The AV or SAV vehicle controller may determine the route, and the time of day at which to travel (e.g., chose to travel during daylight if AV or SAV lights are inoperable).” 
Konrardy discloses “and the control unit is configured to update the scheduled travel route to the new scheduled travel route in accordance with the priorities of the respective driving operations executable by the autonomous vehicle” (See Konrardy Fig. 6 Char. 616).
Regarding claim 8
Konrardy discloses updating the scheduled travel route to a new scheduled travel route in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (See Konrardy Fig. 6 Char. 616).
Konrardy discloses “and controlling the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route.” (See Konrardy Fig. 6 Char. 618).
Konrardy discloses all of the elements of claim 8 except “A method of causing an autonomous vehicle to execute autonomous driving, the method comprising: determining, upon execution of the autonomous driving, whether it is necessary to update a scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the scheduled travel route;”, & “updating the scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (Konrardy discloses collision avoidance, which may be rerouting a vehicle to reach an original destination due to a road condition, however not necessarily due to both a vehicle failure and a road condition. That is, the collision avoidance specifically, may not necessarily evaluate failure information of the own vehicle.).
Joyce discloses “A method of causing an autonomous vehicle to execute autonomous driving, the method comprising: determining, upon execution of the autonomous driving, whether it is necessary to update a scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the scheduled travel route;” (See Joyce [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being 
Joyce discloses “updating the scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (See Joyce Figs. 2A, Char. 225, & 2B, Chars. 235 “Yes”/ 245 “Yes”,  [0013] “Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”, & [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle to an original destination due to both a failure of a vehicle and road conditions. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by preventing an unnecessary cancelation of a trip prior to an autonomous vehicle arriving at a planned destination.
Regarding claim 9
Konrardy discloses “The method according to claim 8, wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle,” (See Konrardy Col. 6 L. 34-38 “Assessment of components and features may be performed as part of detecting malfunctions, determining repairs, determining component operating status, or generally evaluating effectiveness or reliability of components and features.” Konrardy discloses that the operating status includes a degree of failure or impairment. See Col. 36 L. 33-37 The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604;”).
Konrardy discloses “the method further comprising: determining whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Col. 36 L. 33-40 “The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604; determining if the AV or SAV is still serviceable 606; if so, then locating the nearest repair facility with the necessary parts and technical expertise required to repair the damaged autonomous system or sensor 608;”).
Konrardy discloses “and changing the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition,” (See Konrardy Col. 4 L. 50-56 “(4) if the AV or SAV remains serviceable, locating a nearest repair facility having the necessary electronic components in stock and technical expertise to repair the autonomous feature or sensor that is malfunctioning (such as via wireless communication or data transmission over one or more radio links or wireless communication channels);” & Fig. 6 Chars. 616-618).
Konrardy discloses “wherein controlling the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route causes the autonomous vehicle to reach the new destination.” (See Konrardy Fig. 6 Char. 618).
Regarding claim 10
Konrardy discloses “The method according to claim 8, further comprising: determining whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Konrardy Col. 26 L. 44-55 “In addition to receiving sensor data from the sensors 120, in some embodiments the controller 204 may receive autonomous communication data from the communication component 122 or the communication module 220 (block 408). The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, collisions, or maneuvering or stopping capabilities), infrastructure (road or lane boundaries, bridges, traffic signals, control gates, or emergency stopping areas), or other external sources (e.g., map databases, weather databases, or traffic and accident databases).” & Col. 27 L. 6-18 “The controller 204 may process the sensor data, the communication data, and the settings or configuration information to determine whether an incident has occurred (block 410). 
Konrardy discloses “wherein controlling the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route causes the autonomous vehicle to reach the new destination.” (See Konrardy Fig. 6 Char. 618).
Konrardy modified discloses all of the elements of claim 8 and further discloses all of the elements of claim 10 except “and changing the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition,”
Joyce discloses “and changing the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition,” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.” & Konrardy Col. 37 L. 57-64 “For instance, routes with lower speed limits and/or different types of roads (e.g., rural county roads versus interstate highways or freeways) may be selected based upon the current operational state of the AV or SAV. Shortest routes or other types of routes may also be selected. The AV or SAV vehicle controller may determine the route, and the time of day at which to travel (e.g., chose to travel during daylight if AV or SAV lights are inoperable).”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle from an original destination to a new destination due to road conditions. Doing so 
Regarding claim 11
Konrardy discloses “An autonomous driving control apparatus for causing an autonomous vehicle to execute autonomous driving, the autonomous driving control apparatus comprising: a memory;” (See Konrardy Fig. 2 Chars. 208 & 212).
Konrardy discloses “and a control unit communicable with the memory, the control unit being configured to: receive, upon execution of the autonomous driving, at least one of failure information about the autonomous vehicle and route condition information indicative of a condition of a primary scheduled travel route for the autonomous vehicle toward a destination;” (See Konrardy Col. 18 L. 40-46 “When implementing the exemplary autonomous vehicle operation method 300, the controller 204 of the on-board computer 114 may implement the autonomous vehicle operation application 232 to communicate with the sensors 120 to receive information regarding the vehicle 108 and its environment and process that information for autonomous operation of the vehicle 108.”).
Konrardy discloses “and control the autonomous driving of the autonomous vehicle to thereby cause the autonomous vehicle to reach the destination.” (See Konrardy Fig. 6 Char. 618).
Konrardy discloses all of the elements of claim 11 except “select, upon it being necessary to update the primary scheduled travel route in accordance with both the failure information about the autonomous vehicle and the route condition information indicative of the condition of the scheduled travel route, a new scheduled travel route that is different from the primary scheduled travel route, one or more driving operations executable by the autonomous vehicle enabling the autonomous vehicle to travel on the new scheduled travel route;”
Joyce discloses “select, upon it being necessary to update the primary scheduled travel route in accordance with both the failure information about the autonomous vehicle and the route condition information indicative of the condition of the scheduled travel route, a new scheduled travel route that is different from the primary scheduled travel route, one or more driving operations executable by the autonomous vehicle enabling the autonomous vehicle to travel on the new scheduled travel route;” (See Joyce Figs. 2A, Char. 225, & 2B, Chars. 235 “Yes”/ 245 “Yes”,  [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”, [0010] “The additional data may include, for example, data related to the particular failure mode for the particular type of vehicle 12. The additional information may further be traffic conditions, weather conditions, etc. along the planned route. The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” & [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.” & Konrardy Fig. 6 Char. 616 & 
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle to an original destination due to both a failure of a vehicle and road conditions. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by preventing an unnecessary cancelation of a trip prior to an autonomous vehicle arriving at a planned destination.
Regarding claim 13
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the control unit is configured to: determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Konrardy Col. 26 L. 44-55 “In addition to receiving sensor data from the sensors 120, in some embodiments the controller 204 may receive autonomous communication data from the communication component 122 or the communication module 220 (block 408). The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, collisions, or maneuvering or stopping capabilities), infrastructure (road or lane 
Konrardy discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Konrardy Fig. 6 Char. 618).
Konrardy modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 13 except “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;”, “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;”, “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;”, “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;”, & “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.”
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See 
Joyce discloses “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”,  [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative 
Joyce discloses “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce Figs. 2A, Char. 225, & 2B, Chars. 235 “Yes”/ 245 “Yes”,  [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”, [0010] “The additional data may include, for example, data related to the particular failure mode for the particular type of vehicle 12. The additional information may further be traffic conditions, weather conditions, etc. along the planned route. The additional data may further include 
Joyce discloses “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Joyce discloses “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle from an original destination to a new destination due to road conditions including the length of alternative routes. Doing so would advantageously provide a method of 
Regarding claim 15
Konrardy modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 15 except “The autonomous driving control apparatus according to claim 1, wherein: the memory stores map information about route candidates on which the autonomous vehicle is travelable;”, “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;”, “and the control unit is configured to extract, when updating the primary scheduled travel route to the new scheduled travel route, plural travel route candidates from a current position of the autonomous vehicle to the original destination, each of the plural travel route candidates including a plurality of points;”, “combine, to each of the points of each of the extracted plural travel route candidates, a selected one of the executable driving operations of the autonomous vehicle;”, & “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route in all the extracted plural travel route candidates.”
Joyce discloses “The autonomous driving control apparatus according to claim 1, wherein: the memory stores map information about route candidates on which the autonomous vehicle is travelable;” (See Joyce [0033] “As another example, the server 14 
Joyce discloses “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;” (See Joyce [0007] “The vehicle 12 computer 20 may further determine a risk associated with the failure mode and transmit the determined risk of the failure code to the remote server 14. The risk associated with a failure mode, as used herein means a likelihood that the failure mode may result in a collision or vehicle breakdown.”).
Joyce discloses “and the control unit is configured to extract, when updating the primary scheduled travel route to the new scheduled travel route, plural travel route candidates from a current position of the autonomous vehicle to the original destination, each of the plural travel route candidates including a plurality of points;” (See Joyce [0010] “The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” [0033]-[0034] “The server 14 may be programmed, based on the data, to identify one or more alternative routes for the vehicle 12. The server 14 may further be programmed to collect weather data along the original route and the one or more alternative routes.”).
Joyce discloses “combine, to each of the points of each of the extracted plural travel route candidates, a selected one of the executable driving operations of the autonomous vehicle;” (See Joyce [0012] “Further, the data may include weighting factors that indicate dependencies of failure modes on environmental conditions, such as precipitation, ambient temperature, traffic density, age of components in a back-up 
Joyce discloses “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route in all the extracted plural travel route candidates.” (See Joyce [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle with a list of candidate alternative routes, extracted and analyzed to determine a least cost route corresponding to a vehicle failure, when a vehicle failure occurs. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by providing candidate routes to consider for an autonomous vehicle to traverse and rerouting a .
Claims 3, 12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et. al. (U.S. Patent No. 10579070 B1) in view of Joyce et. al. (U.S. Publication No. 2018/0046182) in further view of Konrardy II et. al. (U.S. Patent No. 10086782 B1).
Regarding claim 3
Konrardy discloses all of the elements of claim 2, however fails to disclose “The autonomous driving control apparatus according to claim 2, wherein: the control unit is configured to: determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure;” & “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure.”
Konrardy II discloses “The autonomous driving control apparatus according to claim 2, wherein: the control unit is configured to: determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response 
Konrardy II discloses “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure.” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the 
Konrardy and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 12
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 602/604, Autonomous feature or sensor damage is a predetermined portion of an autonomous vehicle.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 604-606).
Konrardy discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Konrardy Fig. 6, Chars. 608/616).
Konrardy discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Konrardy Fig. 6, Char. 618).
Konrardy modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 12 except “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;”, & “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times.”.
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”)
Konrardy II discloses “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times.” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”)
Konrardy and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 14
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 602/604, Autonomous feature or sensor damage is a predetermined portion of an autonomous vehicle.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 604-606).
Konrardy discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Konrardy Fig. 6, Chars. 608/616).
Konrardy discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Konrardy Fig. 6, Char. 618).
Konrardy discloses “determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Konrardy Col. 26 L. 44-55 “In addition to receiving sensor data from the sensors 120, in some embodiments the controller 204 may receive autonomous communication data from the communication component 122 or the communication module 220 (block 408). The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, 
Konrardy discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Konrardy Fig. 6 Char. 618).
Konrardy modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 14 except  “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;”, “determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times;”, “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;”, “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;”, “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;”, “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;”, & “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.”
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction 
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be 
Konrardy and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.” & Konrardy Col. 37 L. 57-64 “For instance, routes with lower speed limits and/or different types of roads (e.g., rural 
Joyce discloses “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;
Joyce discloses “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce Figs. 2A, Char. 225, & 2B, Chars. 235 “Yes”/ 245 “Yes”,  [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”, [0010] “The additional data may include, for example, data related to the particular failure mode for the particular type of vehicle 12. The additional information may further be traffic conditions, weather conditions, etc. along the planned route. The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” & [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”).
Joyce discloses “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be 
Joyce discloses “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Konrardy and Joyce are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle from an original destination to a new destination due to road conditions including the length of alternative routes. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by rerouting a vehicle to a new destination only when all other possibilities have been exhausted, thereby avoiding an unnecessary cancellation of a scheduled trip.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Regarding applicants’ arguments filed with respect to independent claims 1, 8 and 11. 
Applicant’s arguments with respect to claims 1, 8, & 11 have been considered but are moot because the new ground of rejection does not rely on any reference .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et. al. (U.S. Publication No. 2017/0176993) discloses an autonomous driving control device with vehicle rerouting, by extract candidate routes among a plurality of routes with conditions that must satisfy an environment threshold for arrival time and vehicle capability threshold for making turns, at least see Fig. 3 and [0059] “Further, the route extraction unit 311 searches for one or a plurality of candidate routes K. The candidate route K is a route that satisfies two conditions as follows. A first condition is that a difference between an arrival time at the destination in a case of traveling on the basic route R, and an arrival time at the destination in a case of traveling on the candidate route K is below a predetermined threshold value. A second condition is that the candidate route K is the route that reaches the destination by making a right or left turn in an intersection having right and left turn exclusive lanes, after traveling on at least a part of the basic route R.”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664